Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 1 of 8



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                      Case No. 9:19-cv-81069-DIMITROULEAS/MATTHEWMAN

  MATA CHORWADI, INC. D/B/A                                                                     KJZ
  HOMING INN, KIRIT SHAH,
  and DIPIKA SHAH,
                                                                                  May 18, 2020
  Plaintiffs,
                                                                                                    West Palm Beach
      vs.

  CITY OF BOYNTON BEACH,

  Defendant.
  ____________________________/

                   ORDER GRANTING IN PART AND DENYING IN PART
                PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER [DE 52]
              AND DENYING AS MOOT PLAINTIFFS’ MOTION TO COMPEL [46]
                     AND DEFENDANT’S MOTION TO COMPEL [45]

            THIS CAUSE is before the Court on Plaintiffs’ Motion for a Protective Order [DE 52],

  Defendant’s Motion to Compel [DE 45], and Plaintiffs’ Motion to Compel [DE 46]. This matter

  was referred to the undersigned by the Honorable William Dimitrouleas, United States District

  Judge. See DE 38. All motions are fully briefed, and the Court held a telephonic hearing on April

  29, 2020. As such, the matter is ripe for review. 1

                                               I.        BACKGROUND

            This order addresses the sole remaining issue between the parties—i.e., whether this Court

  should enter a protective order stating that Plaintiffs’ financial records shall remain confidential




  1
   As a preliminary matter, based upon counsel’s representations in their Joint Notice [DE 56], in their supplemental
  briefs [DEs 58, 59], and on the record at the April 29, 2020 hearing that they resolved all other disputes, the Court
  hereby denies Defendant’s Motion to Compel [DE 45] and Plaintiff’s Motion to Compel [DE 46] as moot. The
  parties are ordered to comply with their agreement.

                                                            1
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 2 of 8



  while in Defendant’s custody or control, notwithstanding Defendant’s real or perceived obligations

  under the Florida Public Records law. 2 The underlying facts are simple. Plaintiffs, the owners of

  a hotel, have sued Defendant, the City of Boynton Beach pursuant to 42 U.S.C. § 1983 for an

  alleged violation of the First and Fourteenth Amendments. According to the pleadings, Defendant

  posted a sign at Plaintiffs’ hotel which labels it a “Nuisance Property” because of the volume of

  9-1-1 calls placed from the hotel.

           During discovery, Defendant served a Request for Production upon Plaintiffs seeking

  financial documents including bank statements, profit/loss statements, and customer identification

  documents. All parties agree that these documents are relevant to Defendant’s analysis of damages.

  However, Plaintiffs seek a protective order, arguing that good cause exists to prohibit Defendant

  from disclosing Plaintiff’s financial documents to third parties.

                                   II.      PROTECTIVE ORDER ANALYSIS

           Federal Rule of Civil Procedure 26(c) provides that a court “for good cause shown ... may

  make any order which justice requires to protect a party or person from annoyance, embarrassment,

  oppression, or undue burden or expense....” Fed. R. Civ. P. 26. “While Rule 26(c) articulates a

  single standard for ruling on a protective order motion, that of ‘good cause,’ the federal courts

  have superimposed a somewhat more demanding balancing of interests approach under the

  Rule.” Farnsworth v. Center for Disease Control, 758 F.2d 1545, 1547 (11th Cir. 1985) (citations

  omitted). In evaluating whether a party has satisfied the burden of “good cause,” “a court should

  balance the non-moving party’s interest in obtaining discovery and preparing for trial against the

  moving party’s proffer of harm that would result from the [discovery].” Barrata v. Homeland

  Housewares, LLC, 242 F.R.D. 641, 642 (S.D. Fla. 2007) (citing Farnsworth, 758 F.2d at


  2
   Florida’s Public Records Law, Ch. 119, F.S., provides a right of access to the records of the state and local
  governments.

                                                            2
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 3 of 8



  1547). “Generally, a party moving for a protective order must make a specific demonstration of

  facts in support of the request, as well as of the harm that will result without

  a protective order.” Fargeon v. Am. Nat'l Prop. & Cas. Co., No. 08-60037-CIV, 2008 WL

  11332027, at *4 (S.D. Fla. July 8, 2008) (citing Dunford v. Rolly Marine Service, Co., 233 F.R.D.

  635, 636 (S.D. Fla. 2005)).

         Before weighing Defendant’s interest in opposing the issuance of a protective order, the

  Court preliminarily finds that Plaintiffs have sufficiently alleged good cause for a protective order

  covering the specified documents produced in discovery. The documents at issue are the Plaintiffs’

  confidential and proprietary financial documents, profit and loss statements, and copies of

  customer identification. Courts have routinely ordered parties in receipt of this type of information

  to preserve its confidentiality. See, e.g. Abdulla v. Chaudhary, 2014 WL 12617454, at *2 (S.D.

  Ga. Oct. 15, 2014) (protecting documents that included “private financial information including

  income, assets and liabilities”); Graphic Packaging Int'l, Inc.v.C.W. Zumbiel Co., 2010 WL

  6790538, at *2 (M.D. Fla. Oct. 27, 2010) (sealing documents where “the disclosure of financial

  information . . . could negatively impact [the party’s] pricing with other customers” and holding

  that a party’s “interest in maintaining the confidentiality of its financial information and the terms

  of its contractual relationship with its customer outweigh the public’s interest in accessing the

  documents”).

         (A). Federal Protective Order and Florida’s Public Records Law

         Since Plaintiffs have identified good cause for a protective order to issue, the Court now

  balances the respective interests. Defendant, a Florida public agency, is clearly entitled to obtain

  the documents at issue from Plaintiffs during the discovery process. The documents at issue are

  relevant and proportional under Fed.R.Civ.P. 26(b)(1) and must be produced. However, Defendant



                                                    3
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 4 of 8



  needs to maintain the confidentiality of these discovery documents as they do contain confidential

  and proprietary financial information of the Plaintiffs. This is where the problem arises as

  Defendant argues that it will be required to disclose the documents pursuant to Florida Public

  Records Law if Defendant receives a valid Florida public records request. Although no such public

  records request has been made to date as to the documents at issue, Defendant opposes the

  protective order because of the possibility that such a public records request could be made at some

  future point. Defendant essentially argues that a protective order would place it in a Catch-22—if

  it is prohibited from disclosing the documents, Defendant would violate the Florida Public Records

  Law, and if it complied with the Law and disclosed the documents, then Defendant would violate

  the protective order. Plaintiffs assert that a federal protective order would supersede the Florida

  Public Records Law pursuant to the Supremacy Clause to the United States Constitution. Thus,

  Plaintiffs argue that this Court should enter a protective order and that such a protective order

  would prevail over any Florida Public Records Law request made in the future.

         This interesting dispute presents a question of conflict preemption. Conflict preemption

  occurs when “state law is preempted to the extent that it actually conflicts with federal law.”

  English v. General Electric Co., 496 U.S. 72 at 79 (1990). Conflict preemption exists “where it is

  impossible for a private party to comply with both state and federal requirements or where state

  law ‘stands as an obstacle to the accomplishment and execution of the full purposes and objectives

  of Congress.’” Id. “[S]ince our decision in M’Culloch v. Maryland, [] it has been settled that state

  law that conflicts with federal law is ‘without effect.’” Cipollone v. Liggett Grp., Inc., 505 U.S.

  504, 516 (1992). Accord Baptista v. JPMorgan Chase Bank, N.A., 640 F.3d 1194, 1197 (11th Cir.

  2011) (recognizing “the proper preemption test asks whether there is a significant conflict between

  the state and federal statutes—that is, the test for conflict preemption”); see also In re Old Carco



                                                   4
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 5 of 8



  LLC, 470 B.R. 688, 704, 2012 WL 893614 (S.D.N.Y. March 15, 2012) (applying conflict

  preemption where a federal court order conflicted with state statutory law).

         The Court first notes neither party disputes the proposition that Defendant’s compliance

  with a protective order prohibiting the disclosure of the documents would violate the Florida Public

  Records Law if a lawful request made thereto was propounded upon Defendant. Without issuing

  a ruling upon this issue, or deciding this issue, the Court notes that section 119.011(12), Fla. Stat.,

  broadly defines public records as “all documents, papers, letters, ... regardless of the physical form,

  characteristics, or means of transmission, made or received ... in connection with the transaction

  of official business by any agency.” In effect, the definition applies to “almost everything

  generated or received by a public agency.” Shevin v. Byron, 379 So.2d 633, 640 (Fla. 1980).

  Further, section 119.07(1)(a) requires municipal agencies to “permit the [public] record to be

  inspected and copied by any person desiring to do so[,]” unless an exception applies. No exception

  is apparent to the Court or the parties.

         Nonetheless, review of the narrow body of caselaw that addresses the intersection of the

  Supremacy Clause, State public records laws, and federal court discovery orders reveals that a

  federal court order issued pursuant to Rule 26 to prevent the disclosure of documents renders any

  state statute or regulation to the contrary void pursuant to the Supremacy Clause. See CSX

  Transportation, Inc. v. Fla. Dep’t of Revenue, 2006 WL 8443347, at *6 (N.D. Fla. Dec. 26, 2006)

  (“even if it were Florida law that discovery materials arising from this litigation are public records,

  if this court finds good cause, notwithstanding Florida’s open records policy, and enters a

  protective order, the order must supersede Florida law pursuant to the Supremacy Clause.”) (citing

  United States v. Napper, 694 F.Supp. 897, 901 (N.D. Ga. 1988) (relying upon the Supremacy

  Clause to mandate that its order supersedes any requirements placed on documents imposed by a



                                                    5
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 6 of 8



  state court pursuant to a state public records law), aff’d, 887 F.2d 1528 (11th Cir. 1989)); see also

  Fatemi v. White, 2014 WL 12754937, at *2 (E.D. Ark. Mar. 27, 2014) (holding the same, noting

  that “the Supremacy Clause resolves the conflict between this federal law and the [Arkansas Public

  Records Law], which would otherwise make these materials public records”).

         Defendant cites Floyd v. City of Sanibel, 2017 WL 10441332 (M.D. 2017). In that case the

  court rejected a plaintiff’s request for a protective order to prevent the defendant-city’s disclosure

  of confidential information received during discovery. This Court does not read Floyd to hold that

  a federal court protective order does not preempt obligations or liability arising under the Florida

  Public Records Law. Instead, in Floyd, the court emphasized that the plaintiff failed to take

  “reasonable measures” to prevent disclosure to third parties. Of utmost importance, the Floyd court

  did not address the Supremacy Clause.

         To the extent Defendant fears liability under the Florida Public Records Act, “the

  Supremacy Clause indicates an order granting discovery would bar a state suit against [a defendant

  for not disclosing documents in violation of a state statute].” Orlowski v. Dominick's Finer Foods,

  Inc., 1998 WL 26171, at *1–2 (N.D. Ill. Jan. 16, 1998); Mem’l Hosp. for McHenry Cnty. v. Shadur,

  664 F.2d 1058, 1063–64 (7th Cir. 1981) (finding that a hospital’s compliance with a federal

  discovery order would not subject the hospital to liability under a state law because the state law

  was rendered void by the Supremacy Clause). In Memorial Hospital, the Seventh Circuit

  specifically rejected a party’s claim that it was “on the horns of an insoluble dilemma” because a

  state law required disclosure of certain records and a federal discovery order prohibited that

  disclosure.

         In any event, under Florida law, it is well-settled that if a federal statute requires particular

  records to be confidential, then pursuant to the Supremacy Clause, the state must keep the records



                                                    6
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 7 of 8



  confidential. State ex rel. Cummer v. Pace, 159 So. 679 (Fla. 1935); State v. Buenoano, 707 So.

  2d 714, 718 (Fla. 1998) (“We believe that just as the state law in Napper, [supra,] could not

  supersede the federal loan agreement at issue there, [the Florida Public Records Law] cannot be

  read to override the terms of the federal transmittal letter[.]”); see also United States v. Harrill, 39

  F. Supp. 3d 1374, 1376 (M.D. Fla. 2014) (“Under the Supremacy Clause of the federal

  Constitution, where federal law mandates an action, a state law barring that action is void, and any

  state prosecution resulting from that action is barred.”).

                                              III.     CONCLUSION

          Accordingly, after carefully weighing the parties’ respective interests for and against the

  imposition of a protective order, the Court finds that Plaintiffs have demonstrated good cause for

  a limited Protective Order which outweighs Defendant’s asserted interests. A Protective Order,

  limited to the referenced confidential and proprietary financial discovery produced by Plaintiffs

  which is at issue in this Motion, is appropriate and is hereby entered. Defendant shall not produce

  said discovery to any third party absent prior approval of this Court. The Court notes that this

  Order does not extend to substantive evidence introduced on summary judgment or at trial as

  federal courts apply different standards to the public’s right of access to the Courts depending upon

  whether the material produced is merely discovery material or substantive evidence. 3 This limited

  protective order simply protects the financial discovery at issue in this motion, which is being

  produced by Plaintiffs to Defendant as part of the discovery process. It does not protect substantive

  evidence which may be introduced at a later stage of this case. In the event that becomes an issue


  3
    Although there is no common law right to obtain discovery material, a party that submits documents in connection
  with a motion for summary judgment, or in a later stage of litigation, puts the information into the public domain
  and triggers greater public right of access. Alvey v. Gualtieri, 2016 WL 4129273, at *2 (M.D. Fla. Aug. 3, 2016)
  (citing Diaz-Granados v. Wright Med. Tech., Inc., 2016 WL 1090060, at *3 (M.D. Fla. Mar. 21, 2016)); Regions
  Bank v. Kaplan, 2017 WL 11025768, at *2 (M.D. Fla. Dec. 11, 2017).


                                                          7
Case 9:19-cv-81069-WPD Document 60 Entered on FLSD Docket 05/18/2020 Page 8 of 8



  at a later date, Plaintiffs may seek further relief at that time and the Court can address the issue at

  that time under the federal law applicable to substantive evidence. 4

             The Court therefore GRANTS IN PART Plaintiffs’ Motion for a Protective Order [DE

  52] to the extent a limited Protective Order is hereby entered preventing disclosure of the Plaintiffs’

  confidential and proprietary financial discovery at issue in this Motion. Defendant shall not

  produce to any third party the discovery at issue in this motion absent approval in advance from

  this Court. Plaintiffs’ Motion is DENIED IN PART to the extent it seeks additional relief. This

  limited Protective Order does not apply to substantive evidence admitted at summary judgment or

  trial. The Court also DENIES AS MOOT Defendant’s Motion to Compel [DE 45], and Plaintiff’s

  Motion to Compel [DE 46] as the parties have resolved these motions among themselves and they

  shall comply with their agreement. 5

             DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 18th day of May, 2020.


                                                         _________________________________
                                                         WILLIAM MATTHEWMAN
                                                         United States Magistrate Judge




  4
      See footnote 3, supra.
  5
      See footnote 1, supra.

                                                    8
